Hovey, J.
Appellant sued respondents for personal injuries received by him through the negligent operation of an automobile belonging to the respondents Bauer.
Upon the trial, respondents sought to prove by appellant that he had made application to the industrial insurance commission for an allowance for the same injury, but were unable to prove whether this application had been made before or after the commencement of the present action. The injuries were received while appellant was away from the plant of his employer, and he received two small sums from the commission. If the claim was filed before the present action was commenced it would operate as a bar. Rem. Comp. Stat., § 7675; Carlson v. Mock, 102 Wash. 557, 173 Pac. 637. This issue was not tendered by the respondents in their answer, and beyond the admission of the appellant, no proof was made as to appellant’s receiving any aid from the industrial insurance commission.
The jury returned a verdict for $1,800, and a motion for a new trial was granted by the trial judge on the 24th of December and noted by the clerk, but no formal order was signed by the judge at that time, and thereafter, in January, attorneys for respondents served the proposed order granting the motion for a new trial upon the attorneys for appellant, with a notice that the same was to be heard on January 5 following. On the latter date, attorneys for appellant secured from the trial judge permission to reargue the motion for a new trial, and upon January 13 the court again granted the motion and at that time signed the formal order which had been served to be entered as of January 5. *114Appellant perfected Ms appeal within proper time if computed from January 13. Respondents moved to dismiss, contending that the time should date from December 24. The first order actually signed by the trial judge being on January 13, and the attorneys for respondents having elected to make their record in this manner, we tMnk they are precluded from claiming any benefit, if such they have, from prior journal entries of the clerk.
The judge before whom the case was tried retired from office and the motion for a new trial was passed upon by another judge, and according to the statement of facts as certified to this court, the latter judge had before him and disposed of the motion for a new trial upon a certified copy of the proceedings before the industrial insurance commission and the affidavit of the attorney for appellant. The motion for a new trial assigned many of the statutory grounds, but the only one to which this record is pertinent would be that of newly discovered evidence.
Evidence wMch is a matter of public record is not sufficient ground for the granting of a new trial. Starwich v. Ernst, 100 Wash. 198, 170 Pac. 584.
We consider further that respondents did not exercise due diligence in promptly moving for a continuance if they wished to introduce evidence on this phase of the case, and that they could not wait until the verdict had gone against them and secure a new trial on other issues. Pincus v. Puget Sound Brewing Co., 18 Wash. 108, 50 Pac. 930; Woods v. Globe Nav. Co., 40 Wash. 376, 82 Pac. 401; Jensen v. Spokane Falls & N. R. Co., 51 Wash. 448, 98 Pac. 1124. We have previously held that this evidence could not be considered by the court upon an application to grant a judgment non obstante (Anderson v. Bauer, 117 Wash. 70, 200 Pac. 576) wherein the cause was reversed for the *115consideration of the motion for a new trial. As it now develops that the new trial was disposed of on this one ground alone, the evidence not being available for that purpose, we conclude that the trial court was in error, and the cause will be reversed with directions to enter judgment upon the verdict.
Parker, C. J., Main, Holcomb, and Mackintosh, JJ., concur.